42 F.3d 1400
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George D. MACE, Jr., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 93-17007.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 2, 1994.*Decided Nov. 22, 1994.

Before:  WRIGHT, BEEZER, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
George D. Mace brought this action against the United States under the Federal Tort Claims Act.  28 U.S.C. Secs. 1346(b), 2671-80.  In it he asserts that the Federal Aviation Administration tortiously revoked his aircraft mechanic's certificate.  At root the basis of his action is that the FAA has no authority to revoke certificates.  The district court dismissed the action on grounds that it failed to state a claim upon which relief could be granted.


3
In this case, the determinations which indicate a failure to state a claim also indicate that the district court was without jurisdiction under the Federal Tort Claims Act.  See Roundtree v. United States, No. 93-35792, slip op. ---- at ---- (9th Cir. ______, 1994), which was filed on the same day as the filing of this memorandum disposition.  Therefore, we affirm the dismissal of the complaint.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)